Citation Nr: 1546260	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1971 to August 1973 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A January 2014 rating decision assigned an increased 70 percent rating for PTSD with depression.  The Veteran has not withdrawn his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an increased evaluation for PTSD with depression, the record on appeal is incomplete.  Specifically, the July 2009 VA PTSD examination report contained in the claims file is missing page 2.  Additionally, the Veteran reported private receiving mental health treatment in a February 2011 letter, but the claims file only contains VA treatment records.  Finally, the record indicates that the Veteran has sought regular mental health treatment, but the claims file does not contain any VA mental health treatment records since October 2012.  Remand is required for corrective action to ensure that all pertinent items of evidence are obtained and considered.

With regard to the Veteran's claim for service connection for hypertension secondary to PTSD with depression, a May 2011 VA examiner opined that hypertension was not related to PTSD, reasoning that "[PTSD] is not a recognized cause for sustained hypertension, and I think his high blood pressure is essential and not due to his PTSD."  In a September 2013 addendum, the examiner opined that the Veteran's hypertension was not aggravated beyond its natural progression by his PTSD and depression, reasoning that "there are no good studies to show that PTSD or depression cause permanent elevation of the blood pressure or permanent aggravation of hypertension."

Subsequently, the Veteran's representative submitted citations to several pieces of medical literature indicating a relationship between PTSD and hypertension.  See October 2015 Informal Hearing Presentation.  Accordingly, a new opinion should be obtained upon remand which acknowledges and discusses the submitted medical literature.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization for VA to obtain all private records of mental health treatment, to include treatment referenced in his February 2011 letter.  All efforts to obtain these records must be documented.  If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

2.  Obtain and associate with the record a complete copy of the Veteran's July 2009 VA PTSD examination, particularly page 2 of that report.

3.  Obtain and associate with the record all outstanding VA treatment records dated since October 2012.

4.  Then forward the claims file, including a copy of this remand, to a VA examiner of appropriate expertise to determine whether the Veteran's hypertension is secondary to his PTSD with depression.  The examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected PTSD and/or any medication taken for PTSD and depression?

(b) Is it at least as likely as not that the Veteran's current hypertension was aggravated (made chronically worse) by his service-connected PTSD with depression and/or any medication taken for PTSD and depression?

The examiner must provide reasons for each opinion given, and must discuss the medical literature referenced on pages 5 and 6 of the October 2015 Informal Hearing Presentation.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

5.  Then readjudicate the claims.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




